NO. 12-14-00002-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN THE INTEREST OF                                §      APPEAL FROM THE 123RD

J. Y. AND C. R.,                                  §      JUDICIAL DISTRICT COURT

CHILDREN                                          §      SHELBY COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       K.W. appeals the termination of her parental rights. K.W.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                          BACKGROUND
       K.W. is the mother of J.Y., born November 17, 1999, and C.R., born May 14, 2008.
Neither father is a party to this appeal. On February 15, 2013, the Department of Family and
Protective Services (the Department) filed an original petition for protection of J.Y. and C.R., for
conservatorship, and for termination of K.W.’s parental rights. The Department was appointed
temporary managing conservator of the children, and K.W. was appointed temporary possessory
conservator.
       At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that K.W. had engaged in one or more of the acts or omissions necessary to support
termination of her parental rights. The trial court also found that termination of K.W.’s parental
rights to J.Y. and C.R. was in the children’s best interest. Based on these findings, the trial court
ordered that K.W.’s parental rights to J.Y. and C.R. be terminated. This appeal followed.
                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         K.W.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved
for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the
record to determine whether counsel is correct in determining that the appeal is frivolous. See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We
have carefully reviewed the appellate record and K.W.’s counsel’s brief. We find nothing in the
record that might arguably support the appeal,1 and we agree that the appeal is wholly frivolous
and without merit. See Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,
646–47 (Tex. App.—Austin 2005, pet. denied).


                                                    DISPOSITION
         As required, K.W.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with K.W.’s counsel that the appeal is wholly frivolous.
Accordingly, his motion for leave to withdraw is hereby granted, and the trial court’s judgment
is affirmed. See TEX. R. APP. P. 43.2.
Opinion delivered April 9, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)

         1
            Counsel for K.W. certified that he provided K.W. with a copy of his brief and informed her that she had
the right to file her own brief. K.W. was given time to file her own brief, but the time for filing such a brief has
expired and we have received no pro se brief.




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              APRIL 9, 2014


                                          NO. 12-14-00002-CV


                    IN THE INTEREST OF J. Y. AND C. R., CHILDREN


                                 Appeal from the 123rd District Court
                         of Shelby County, Texas (Tr.Ct.No. 13CV32,306)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.